On September 10,1992, the Defendant was sentenced to forty (40) years with fifteen (15) years suspended for Mitigated Deliberate Homicide. The Defendant shall receive credit for time served in the amount of 193 days. The Defendant shall be designated a dangerous offender for parole eligibility purposes. The Defendant shall not be considered eligible for parole until he has successfully completed the inpatient alcohol and drug treatment programs at the Montana State Prison. The Defendant shall not be considered eligible for parole until he has completed aggression management treatment at the Montana State Prison. The suspended portion of the sentence shall be upon the conditions listed in the September 10, 1992 Judgment signed by Judge McNeil. The Defendant shall pay TWENTY DOLLARS ($20.00) surcharge as required by law, which shall be paid to the Clerk of the District Court.
On May 7,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was represented by Lake County Attorney Larry Nistler.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also *35to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 7th day of May, 1993.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges
The Sentence Review Board wishes to thank Mr. Jennings for representing himself in this matter. The Board would also like to thank County Attorney Larry Nistler for representing the State of Montana.